UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4800


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MORGAN LEWIS SPARKS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.          Richard L.
Voorhees, District Judge. (5:11-cr-00073-RLV-DSC-15)


Submitted:   November 19, 2015            Decided:   November 23, 2015


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wayne Buchanan Eads, Raleigh, North Carolina, for Appellant.
Jill Westmoreland Rose, Acting United States Attorney, Amy E.
Ray,   Assistant  United States   Attorney,  Asheville, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Pursuant        to    a    plea       agreement,        Morgan    Lewis     Sparks     pled

guilty     to    conspiracy        to        distribute,       possess     with    intent     to

distribute,           and       manufacture             methamphetamine,          21     U.S.C.

§§ 841(b)(1)(A), 846 (2012), and possession of a firearm during

and   in    relation        to     a    drug       trafficking         offense,    18    U.S.C.

§ 924(c) (2012).                The district court sentenced Sparks to the

mandatory minimum sentence of 120 months’ imprisonment on the

conspiracy       offense         and    a     consecutive        60-month       term    on   the

firearm charge.             Sparks appeals, challenging his sentence and

arguing     that      trial       counsel         was    ineffective       for    failing     to

challenge the drug quantity attributed to him at sentencing.

For the reasons that follow, we dismiss the appeal.

      Sparks seeks to challenge his sentence, arguing that the

evidence        was    insufficient           to       support   the     district       court’s

determination         of    the    drug        weight     used    to     compute       his   base

offense level for sentencing.                          In the plea agreement, Sparks

waived his right to appeal his conviction or sentence except in

the case of ineffective assistance or prosecutorial misconduct.

Because    Sparks       waived         his    right      to   appeal     his     sentence,    we

dismiss    this       portion      of       his    appeal.       See     United    States      v.

Manigan, 592 F.3d 621, 627 (4th Cir. 2010) (upholding validity

of appeal waiver if knowingly and voluntarily made).



                                                   2
       Sparks     does      not   challenge             the   validity         of    his   appeal

waiver, but contends that his challenge falls outside the scope

of the waiver.           He argues that the sentencing error was due to

ineffective assistance of counsel, which is an exception to his

waiver.      He    contends       that       his    attorney         provided        ineffective

assistance by allowing him to plead guilty pursuant to a plea

agreement       that     contained       a    stipulation            of    a    greater       drug

quantity    than        was    supported           by     the     evidence          and    thereby

subjecting Sparks to a ten-year mandatory minimum sentence.

       Unless an attorney’s ineffectiveness conclusively appears

on the face of the record, ineffective assistance claims are not

generally addressed on direct appeal.                           United States v. Benton,

523 F.3d 424, 435 (4th Cir. 2008).                        Instead, such claims should

be raised in a motion brought pursuant to 28 U.S.C. § 2255

(2012), in order to permit sufficient development of the record.

United    States       v.   Baptiste,        596    F.3d      214,    216      n.1     (4th   Cir.

2010).     Because the record does not conclusively establish that

counsel     provided          ineffective           assistance            to        Sparks,    his

ineffective assistance challenge may not be raised on direct

appeal, and does not therefore afford Sparks the opportunity to

appeal the sentencing determination.                          See Benton, 523 F.3d at

435.

       Accordingly, we dismiss the appeal.                        We dispense with oral

argument because the facts and legal contentions are adequately

                                               3
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  4